 



Exhibit 10.16
(BANK OF AMERICA LOGO) [f32778f3277801.gif]
LOAN AGREEMENT
This Agreement dated as of May 30, 2007, is among Bank of America, N.A. (the
“Bank”), California Water Service Group (“Borrower 1”), CWS Utility Services
(“Borrower 2”), New Mexico Water Service Company (“Borrower 3”), Washington
Water Service Company (“Borrower 4”), and Hawaii Water Service Company, Inc.
(“Borrower 5”). (Borrower 1, Borrower 2, Borrower 3, Borrower 4 and Borrower 5
are sometimes referred to collectively as the “Borrowers” and individually as
the “Borrower”).

1.   FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS   1.1   Line of Credit
Amount.   (a)   During the availability period described below, the Bank will
provide a line of credit to the Borrowers. The amount of the line of credit (the
“Facility No. 1 Commitment”) is Twenty Million and 00/100 Dollars
($20,000,000.00).   (b)   This is a revolving line of credit. During the
availability period, the Borrowers may repay principal amounts and reborrow
them.   (c)   The Borrowers agree not to permit the principal balance
outstanding to exceed the Facility No. 1 Commitment. If the Borrowers exceed
this limit, the Borrowers will immediately pay the excess to the Bank upon the
Bank’s demand.

1.2 Availability Period. The line of credit is available between the date of
this Agreement and April 30, 2012, or such earlier date as the availability may
terminate as provided in this Agreement (the “Facility No. 1 Expiration Date”).
1.3 Repayment Terms.

(a)   The Borrowers will pay interest on May 31, 2007, and then on the last day
of each month thereafter until payment in full of any principal outstanding
under this facility.   (b)   The Borrowers will repay in full any principal,
interest or other charges outstanding under this facility no later than the
Facility No. 1 Expiration Date. Any interest period for an optional interest
rate (as described below) shall expire no later than the Facility No. 1
Expiration Date.

1.4 Interest Rate.

(a)   The interest rate is a rate per year equal to the Bank’s Prime minus
1.5 percentage points.   (b)   The Prime Rate is the rate of interest publicly
announced from time to time by the Bank as its Prime Rate. The Prime Rate is set
by the Bank based on various factors, including the Bank’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans. The Bank may price loans to its
customers at, above, or below the Prime Rate. Any change in the Prime Rate shall
take effect at the opening of business on the day specified in the public
announcement of a change in the Bank’s Prime Rate.

1.5 Optional Interest Rates. Instead of the interest rate based on the rate
stated in the paragraph entitled “Interest Rate” above, the Borrowers may elect
the optional interest rates listed below for this Facility No. 1 during interest
periods agreed to by the Bank and the Borrowers. The optional interest rates
shall be subject to the terms and conditions described later in this Agreement.
Any principal amount bearing interest at an optional rate under this Agreement
is referred to as a “Portion.” The following optional interest rates are
available:

(a)   The LIBOR Rate plus 0.25 percentage point.

 



--------------------------------------------------------------------------------



 



1.6   Letters of Credit.   (a)   During the availability period, at the request
of the Borrowers, the Bank will issue standby letters of credit with a maximum
maturity of three hundred sixty-five (365) days but not to extend more than
three hundred sixty-five (365) days beyond the Facility No. 1 Expiration Date.
The standby letters of credit may include a provision providing that the
maturity date will be automatically extended each year for an additional year
unless the Bank gives written notice to the contrary.   (b)   The amount of the
letters of credit outstanding at any one time (including the drawn and
unreimbursed amounts of the letters of credit) may not exceed Five Million and
00/100 Dollars ($5,000,000.00).   (c)   In calculating the principal amount
outstanding under the Facility No. 1 Commitment, the calculation shall include
the amount of any letters of credit outstanding, including amounts drawn on any
letters of credit and not yet reimbursed.   (d)   The Borrowers agree:

  (i)   Any sum drawn under a letter of credit may, at the option of the Bank,
be added to the principal amount outstanding under this Agreement. The amount
will bear interest and be due as described elsewhere in this Agreement.     (ii)
  If there is a default under this Agreement, to immediately deposit cash
collateral with the Bank as required under Section B.2 (Deposit Events.) of each
Bank form Application and Agreement for Standby Letter of Credit signed by any
one or more of the Borrowers.     (iii)   The issuance of any letter of credit
and any amendment to a letter of credit is subject to the Bank’s written
approval and must be in form and content satisfactory to the Bank and in favor
of a beneficiary acceptable to the Bank.     (iv)   To sign the Bank’s form
Application and Agreement for Commercial Letter of Credit or Application and
Agreement for Standby Letter of Credit, as applicable.     (v)   To pay any
issuance and/or other fees that the Bank notifies the Borrowers will be charged
for issuing and processing letters of credit for the Borrowers.     (vi)   To
allow the Bank to automatically charge any Borrower’s checking account for
applicable fees, discounts, and other charges.

2. OPTIONAL INTEREST RATES
2.1 Optional Rates. Each optional interest rate is a rate per year. Interest
will be paid on May 31, 2007, and then on the last day of each month thereafter
until payment in full of any principal outstanding under this Agreement. No
Portion will be converted to a different interest rate during the applicable
interest period. Upon the occurrence of an event of default under this
Agreement, the Bank may terminate the availability of optional interest rates
for interest periods commencing after the default occurs. At the end of each
interest period, the interest rate will revert to the rate stated in the
paragraph(s) entitled “Interest Rate” above, unless the Borrowers have
designated another optional interest rate for the Portion.
2.2 LIBOR Rate. The election of LIBOR Rates shall be subject to the following
terms and requirements:

(a)   The interest period during which the LIBOR Rate will be in effect will be
one or two weeks, one month, two months, three months, four months, five months,
six months, seven months, eight months, nine months, ten months, eleven months
or twelve months. The first day of the interest period must be a day other than
a Saturday or a Sunday on which banks are open for business in New York and
London and dealing in offshore dollars (a “LIBOR Banking Day”). The last day of
the interest period and the actual number of days during the interest period
will be determined by the Bank using the practices of the London inter-bank
market.   (b)   Each LIBOR Rate Portion will be for an amount not less than One
Hundred Thousand and 00/100 Dollars ($100,000.00).

 



--------------------------------------------------------------------------------



 



(c)   The “LIBOR Rate” means the interest rate determined by the following
formula. (All amounts in the calculation will be determined by the Bank as of
the first day of the interest period.)

(FORMULA) [f32778f3277802.gif]

  Where,     (i)   “London Inter-Bank Offered Rate” means for any applicable
interest period, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as selected by the Bank from
time to time) at approximately 11:00 a.m. London time two (2) London Banking
Days before the commencement of the interest period for U.S. Dollar deposits
(for delivery on the first day of such interest period) with a term equivalent
to such interest period. If such rate is not available at such time for any
reason then the rate for that interest period will be determined by such
alternate method as reasonably selected by the Bank. A “London Banking Day” is a
day on which banks in London are open for business and dealing in offshore
dollars.     (ii)   “Reserve Percentage” means the total of the maximum reserve
percentages for determining the reserves to be maintained by member banks of the
Federal Reserve System for Eurocurrency Liabilities, as defined in Federal
Reserve Board Regulation D, rounded upward to the nearest 1/100 of one percent.
The percentage will be expressed as a decimal, and will include, but not be
limited to, marginal, emergency, supplemental, special, and other reserve
percentages.

(d)   The Borrowers shall irrevocably request a LIBOR Rate Portion no later than
12:00 noon Pacific time on the LIBOR Banking Day preceding the day on which the
London Inter-Bank Offered Rate will be set, as specified above. For example, if
there are no intervening holidays or weekend days in any of the relevant
locations, the request must be made at least three days before the LIBOR Rate
takes effect.   (e)   The Bank will have no obligation to accept an election for
a LIBOR Rate Portion if any of the following described events has occurred and
is continuing:

  (i)   Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or     (ii)   The LIBOR Rate does not accurately reflect the
cost of a LIBOR Rate Portion.

(f)   Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.   (g)   The prepayment fee shall be
equal to the amount (if any) by which

  (i)   the additional interest which would have been payable on the amount
prepaid had it not been paid until the last day of the interest period, using
the Initial Money Market Funds Rate, exceeds     (ii)   the interest rate which
would have been recoverable by the Bank by reinvesting the amount prepaid for
the period starting on the date on which it was prepaid and ending on the last
day of the interest period, using the Subsequent Money Market Funds Rate.    
The following definitions will apply to the calculation of the prepayment fee:  
  “Money Market” means one or more wholesale rate markets available to the Bank,
including the LIBOR, Eurodollar, and SWAP rate markets as applicable and
available, or such other appropriate Money Market as determined by the Bank in
its sole discretion.

 



--------------------------------------------------------------------------------



 



  “Initial Money Market Funds Rate” means the fixed interest rate per annum,
determined solely by the Bank on the date that the Borrowers request the LIBOR
Rate Portion, as the rate at which the Bank would be able to borrow funds in the
Money Market in the amount of the LIBOR Rate Portion and with an interest period
equal to the interest period of the LIBOR Rate Portion.     “Subsequent Money
Market Funds Rate” means the fixed interest rate per annum, determined solely by
the Bank on the date of the prepayment, as the rate at which the Bank would be
able to reinvest funds in the Money Market in the prepaid amount of the LIBOR
Rate Portion for a period of time approximating the period starting on the date
of the prepayment and ending on the last day of the original interest period of
the LIBOR Rate Portion.     The Bank may adjust the Initial Money Market Funds
Rate and the Subsequent Money Market Funds Rate to reflect the compounding,
accrual basis, or other costs of the LIBOR Rate Portion. The rates shall include
adjustments for reserve requirements, federal deposit insurance, and any other
similar adjustment which the Bank deems appropriate. Each of the rates is the
Bank’s estimate only, and the Bank is under no obligation to actually purchase
or match funds for any transaction or reinvest any prepayment. The rates are not
fixed by or related in any way to any rate the Bank quotes or pays for deposits
accepted through its branch system. The rates will be based on information from
either the Telerate or Reuters information services, The Wall Street Journal, or
other information sources the Bank deems appropriate.

3. FEES AND EXPENSES
3.1 Fees.

(a)   Periodic Commitment Fee. The Borrowers agree to pay a periodic commitment
fee in the amount of Four Thousand Four Hundred Dollars ($4,400).       This fee
is due on the date of the Agreement, and on May 31st of 2008 and May 31st of
each year thereafter until the expiration of the availability period.   (b)  
Late Fee. To the extent permitted by law, the Borrowers agree to pay a late fee
in an amount not to exceed four percent (4%) of any payment that is more than
fifteen (15) days late. The imposition and payment of a late fee shall not
constitute a waiver of the Bank’s rights with respect to the default.

3.2 Expenses. The Borrowers agree to immediately repay the Bank for expenses
that include, but are not limited to, reasonable filing, recording and search
fees, appraisal fees, title report fees, and documentation fees, in each case
promptly following the presentation of an invoice for the expenses.
3.3 Reimbursement Costs. The Borrowers agree to reimburse the Bank for all
reasonable expenses it incurs in the preparation of this Agreement and any
agreement or instrument required by this Agreement. Expenses include, but are
not limited to, reasonable attorneys’ fees, including any allocated costs of the
Bank’s in-house counsel to the extent permitted by applicable law.
4. DISBURSEMENTS, PAYMENTS AND COSTS
4.1 Disbursements and Payments.

(a)   Each payment by the Borrowers will be made in U.S. Dollars and immediately
available funds by direct debit to a deposit account as specified below or, for
payments not required to be made by direct debit, by mail to the address shown
on the Borrowers’ statement or at one of the Bank’s banking centers in the
United States.   (b)   Each disbursement by the Bank and each payment by the
Borrowers will be evidenced by records kept by the Bank. In addition, the Bank
may, at its discretion, require the Borrowers to sign one or more promissory
notes.

4.2 Requests for Credit; Equal Access by all Borrowers. If there is more than
one Borrower, any Borrower (or a person or persons authorized by any one of the
Borrowers), acting alone, can borrow up to the full amount of credit provided
under this Agreement. In addition to each Borrower’s liability for all
extensions of credit made to it under this Agreement, Borrower 1 will be liable
for all extensions of credit made under this Agreement to any other Borrower.

4.3   Telephone and Telefax Authorization.   (a)   The Bank may honor telephone
or telefax instructions for advances or repayments or for the designation of
optional interest rates and telefax requests for the issuance of letters of
credit given, or purported to be given, by

 



--------------------------------------------------------------------------------



 



    any one of the individuals authorized to sign loan agreements on behalf of
any of the Borrowers, or any other individual designated by any one of such
authorized signers.   (b)   Advances will be deposited in and repayments will be
withdrawn from account number 14878-03863 owned by Borrower 1 or such other of
the Borrowers’ accounts with the Bank as designated in writing by the Borrowers.
  (c)   The Borrowers will indemnify and hold the Bank harmless from all
liability, loss, and costs in connection with any act resulting from telephone
or telefax instructions the Bank reasonably believes are made by any individual
authorized by the Borrowers to give such instructions. This paragraph will
survive this Agreement’s termination, and will benefit the Bank and its
officers, employees, and agents.   4.4   Direct Debit (Pre-Billing).   (a)   The
Borrowers agree that the Bank will debit deposit account number 14878-03863
owned by Borrower 1 or such other of the Borrowers’ accounts with the Bank as
designated in writing by the Borrowers (the “Designated Account”) on the date
each payment of principal and interest and any fees from the Borrowers become
due (the “Due Date”).   (b)   Prior to each Due Date, the Bank will mail to the
Borrowers a statement of the amounts that will be due on that Due Date (the
“Billed Amount”). The bill will be mailed a specified number of calendar days
prior to the Due Date, which number of days will be mutually agreed from time to
time by the Bank and the Borrowers. The calculations in the bill will be made on
the assumption that no new extensions of credit or payments will be made between
the date of the billing statement and the Due Date, and that there will be no
changes in the applicable interest rate.   (c)   The Bank will debit the
Designated Account for the Billed Amount, regardless of the actual amount due on
that date (the “Accrued Amount”). If the Billed Amount debited to the Designated
Account differs from the Accrued Amount, the discrepancy will be treated as
follows:

  (i)   If the Billed Amount is less than the Accrued Amount, the Billed Amount
for the following Due Date will be increased by the amount of the discrepancy.
The Borrowers will not be in default by reason of any such discrepancy.     (ii)
  If the Billed Amount is more than the Accrued Amount, the Billed Amount for
the following Due Date will be decreased by the amount of the discrepancy.    
Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrowers interest on any overpayment.

(d)   The Borrowers will maintain sufficient funds in the Designated Account to
cover each debit. If there are insufficient funds in the Designated Account on
the date the Bank enters any debit authorized by this Agreement, the Bank may
reverse the debit.   (e)   The Borrowers may terminate this direct debit
arrangement at any time by sending written notice to the Bank at the address
specified at the end of this Agreement. If the Borrowers terminate this
arrangement, then the principal amount outstanding under this Agreement will at
the option of the Bank bear interest at a rate per annum which is 0.5 percentage
point higher than the rate of interest otherwise provided under this Agreement.

4.5 Banking Days. Unless otherwise provided in this Agreement, a banking day is
a day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close, or are in fact closed, in the state where the Bank’s
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market. All
payments and disbursements which would be due on a day which is not a banking
day will be due on the next banking day. All payments received on a day which is
not a banking day will be applied to the credit on the next banking day.
4.6 Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed. This results in more interest or a higher fee
than if a 365-day year is used. Installments of principal which are not paid
when due under this Agreement shall continue to bear interest until paid.
4.7 Default Rate. Upon the occurrence of any default or after maturity or after
judgement has been rendered on any obligation under this Agreement, all amounts
outstanding under this Agreement, including any interest, fees, or costs

 



--------------------------------------------------------------------------------



 



which are not paid when due, will at the option not constitute a waiver of any
default. The Bank will notify the Borrowers of its decision to exercise its
option to impose the default rate, and the Bank’s notice will set forth the date
on which the default rate became or will become effective.

5.   CONDITIONS

Before the Bank is required to extend any credit to the Borrowers under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.
5.1 Authorizations. If any Borrower or any guarantor is anything other than a
natural person, evidence that the execution, delivery and performance by such
Borrower and/or such guarantor of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized.
5.2 Governing Documents. If required by the Bank, a copy of the Borrowers’
organizational documents.
5.3 Payment of Fees. Payment of all fees and other amounts due and owing to the
Bank, including without limitation payment of all accrued and unpaid expenses
incurred by the Bank as required by the paragraph entitled “Reimbursement
Costs.”
5.4 Good Standing. Certificates of good standing for each Borrower from its
state of formation and from any other state in which such Borrower is required
to qualify to conduct its business.
5.5 Insurance. Evidence of insurance coverage, as required in the “Covenants”
section of this Agreement.
6. REPRESENTATIONS AND WARRANTIES
When the Borrowers sign this Agreement, and until the Bank is repaid in full,
the Borrowers make the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:
6.1 Formation. If any Borrower is anything other than a natural person, it is
duly formed and existing under the laws of the state or other jurisdiction where
organized.
6.2 Authorization. This Agreement, and any instrument or agreement required
hereunder, are within each Borrower’s powers, have been duly authorized, and do
not conflict with any of its organizational papers.
6.3 Enforceable Agreement. This Agreement is a legal, valid and binding
agreement of each Borrower, enforceable against each Borrower in accordance with
its terms, and any instrument or agreement required hereunder, when executed and
delivered, will be similarly legal, valid, binding and enforceable.
6.4 Good Standing. In each state in which each Borrower does business, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes except where (other than in respect of its jurisdiction
of organization) its failure to be so could not reasonably be expected to have a
material adverse effect on its business condition (financial or otherwise) or
ability to repay this credit.
6.5 No Conflicts. This Agreement does not conflict with any law, material
agreement, or material obligation by which any Borrower is bound.
6.6 Financial Information. All financial and other information that has been or
will be supplied to the Bank is sufficiently complete to give the Bank accurate
knowledge of Borrowers 1’s (and any guarantor’s) financial condition, including
all material contingent liabilities. Since the date of the most recent financial
statement provided to the Bank, there has been no material adverse change in the
business condition (financial or otherwise), operations, properties or prospects
of Borrower 1 (or any guarantor).
6.7 Lawsuits. There is no lawsuit, tax claim or other dispute pending or
threatened against any Borrower which, if lost, would impair such Borrower’s
financial condition or ability to repay the loan, except as have been disclosed
in writing to the Bank.

 



--------------------------------------------------------------------------------



 



6.8 Permits, Franchises. Each Borrower possesses all permits, memberships,
franchises, contracts and licenses required and all trademark rights, trade name
rights, patent rights, copyrights and fictitious name rights necessary to enable
it to conduct the business in which it is now engaged.
6.9 Other Obligations. No Borrower is in default on any obligation for borrowed
money, any purchase money obligation or any other material lease, commitment,
contract, instrument or obligation, except as have been disclosed in writing to
the Bank.
6.10 Tax Matters. No Borrower has any knowledge of any pending assessments or
adjustments of its income tax for any year and all taxes due have been paid,
except as have been disclosed in writing to the Bank or as are being contested
in good faith and by appropriate proceedings diligently conducted and as to
which adequate reserves are being maintained on the books of such Borrower in
accordance with GAAP.
6.11 No Event of Default. There is no event which is, or with notice or lapse of
time or both would be, a default under this Agreement.
6.12 Insurance. Each Borrower has obtained, and maintained in effect, the
insurance coverage required in the “Covenants” section of this Agreement.
6.13 ERISA Plans.

(a)   Each Plan (other than a multiemployer plan) is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state law except where failure to be in compliance could not
reasonably be expected to have a material adverse effect on the Borrowers’
business condition (financial or otherwise) or ability to repay this credit.
Each Plan has received a favorable determination letter from the IRS and to the
best knowledge of each Borrower, nothing has occurred which would cause the loss
of such qualification. Each Borrower has fulfilled its obligations, if any,
under the minimum funding standards of ERISA and the Code with respect to each
Plan, and has not incurred any liability with respect to any Plan under Title IV
of ERISA where such liability could reasonably be expect to have a material
adverse effect on the Borrowers’ business condition (financial or otherwise) or
ability to repay this credit.   (b)   There are no claims, lawsuits or actions
(including by any governmental authority), and there has been no prohibited
transaction or violation of the fiduciary responsibility rules, with respect to
any Plan which has resulted or could reasonably be expected to result in a
material adverse effect.   (c)   With respect to any Plan subject to Title IV of
ERISA:

  (i)   No reportable event has occurred under Section 4043(c) of ERISA for
which the PBGC requires 30-day notice.     (ii)   No action by the Borrowers or
any ERISA Affiliate to terminate or withdraw from any Plan has been taken and no
notice of intent to terminate a Plan has been filed under Section 4041 of ERISA.
    (iii)   No termination proceeding has been commenced with respect to a Plan
under Section 4042 of ERISA, and no event has occurred or condition exists which
might constitute grounds for the commencement of such a proceeding.

(d)   The following terms have the meanings indicated for purposes of this
Agreement:

  (i)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.     (ii)   “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time.     (iii)   “ERISA Affiliate” means any
trade or business (whether or not incorporated) under common control with the
Borrowers within the meaning of Section 414(b) or (c) of the Code.     (iv)  
“PBGC” means the Pension Benefit Guaranty Corporation.     (v)   “Plan” means a
pension, profit-sharing, or stock bonus plan intended to qualify under Section
401(a) of the Code, maintained or contributed to by any Borrower or any ERISA
Affiliate, including any multiemployer plan within the meaning of Section
4001(a)(3) of ERISA.

 



--------------------------------------------------------------------------------



 



7. COVENANTS
The Borrowers agree, so long as credit is available under this Agreement and
until the Bank is repaid in full:
7.1 Use of Proceeds. To use the proceeds of Facility No. 1 only for working
capital, permitted acquisitions, general corporate purposes and to bridge
capital expenditures.
7.2 Financial Information. To provide the following financial information and
statements in form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time. The Bank reserves the
right, upon written notice to the Borrowers, to require the Borrowers and their
subsidiaries to deliver financial information and statements to the Bank more
frequently than otherwise provided below, and to use such additional information
and statements to measure any applicable financial covenants in this Agreement.

(a)   Within ten (10) days after the date of filing with the Securities and
Exchange Commission (“SEC”), the annual financial statements of Borrower 1,
certified and dated by an authorized financial officer. These financial
statements must be audited (with an opinion satisfactory to the Bank) by a
Certified Public Accountant acceptable to the Bank. The statements shall be
prepared on a consolidated, consolidating and unconsolidated basis.   (b)  
Within ten (10) days after the date of filing with the SEC, quarterly financial
statements of Borrower 1 (other than the last fiscal quarter of any fiscal
year), certified and dated by an authorized financial officer. These financial
statements may be company-prepared. The statements shall be prepared on a
consolidated, consolidating and unconsolidated basis.   (c)   Within the same
time periods that the annual and quarterly financial statements are required
under subparagraphs (a) and (b) immediately above, a compliance certificate of
Borrower 1 signed by an authorized financial officer, and setting forth (i) the
information and computations (on a consolidated basis and in sufficient detail)
of the Debt to Capitalization Ratio (as defined in Paragraph 7.3 below) and the
Interest Coverage Ratio (as defined in Paragraph 7.4 below) to establish
compliance with those financial covenants at the end of the period covered by
the financial statements then being furnished and (ii) whether there existed as
of the date of such financial statements and whether there exists as of the date
of the certificate, any default under this Agreement and, if any such default
exists, specifying the nature thereof and the action Borrower 1 is taking and
proposes to take with respect thereto.   (d)   Copies of the Form 10-K Annual
Report and Form 10-Q Quarterly Report for Borrower 1 within ten (10) days after
the date of filing with the SEC, provided that all such reports shall be deemed
delivered when delivered to the SEC and posted to EDGAR.   (e)   The annual
financial projections of Borrower 1 covering the forthcoming fiscal year and
specifying the assumptions used in creating the projections. The projections
shall be provided to the Bank by April 30th of each year.   7.3   Debt to
Capitalization Ratio. With respect to Borrower 1, to maintain on a consolidated
basis a Debt to Capitalization Ratio not exceeding 0.667:1.0.       “Debt to
Capitalization Ratio” means the ratio of Funded Debt to the sum of Net Worth
plus Funded Debt.       “Funded Debt” of any person shall mean (i) all
Indebtedness of such person for borrowed money or which have been incurred in
connection with the acquisition of assets in each case having a final maturity
of one or more than one year from the date of origin thereof (or which is
renewable or extendible at the option of the obligor for a period or periods
more than one year from the date of origin), including all payments in respect
thereof that are required to be made within one year from the date of any
determination of Funded Debt, whether or not the obligation to make such
payments shall constitute a current liability of the obligor under GAAP,
(ii) all Capitalized Rentals of such person, and (iii) all guaranties by such
person of Funded Debt of others.       “Indebtedness” of a person means all
obligations of such person which in accordance with GAAP shall be classified
upon a balance sheet of such person as liabilities of such person, and in any
event shall include all (i) obligations of such person for borrowed money or
which has been incurred in connection with the acquisition of property or
assets, (ii) obligations secured by any lien upon property or assets owned by
such person, even though such person has not assumed or become liable for the
payment of such obligations, (iii) obligations created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such person, notwithstanding the fact that the rights and remedies
of the seller, lender or lessor under such agreement in the event of default are
limited to repossession or sale of property, (iv) Capitalized Rentals and

 



--------------------------------------------------------------------------------



 



    (v) guaranties of obligations of others of the character referred to in this
definition. Notwithstanding the foregoing,     the term ‘Indebtedness’ as it
relates to Borrower 1 shall not include obligations of Borrower 1 with respect
to advances for construction from third parties.       “Capitalized Rentals” of
any person shall mean as of the date of any determination thereof the amount at
which the aggregate Rentals due and to become due under all capitalized leases
under which such person is a lessee would be reflected as a liability on a
consolidated balance sheet of such person.       “Rentals” shall mean and
include as of the date of any determination thereof all fixed payments
(including as such all payments which the lessee is obligated to make to the
lessor on termination of the lease or surrender of the property) payable by a
person, as lessee or sublessee under a lease of real or personal property, but
shall be exclusive of any amounts required to be paid by such person (whether or
not designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges. Fixed rents under any so-called
“percentage leases” shall be computed solely on the basis of the minimum rents,
if any, required to be paid by the lessee regardless of sales volume or gross
revenues.       “Net Worth” means the value of consolidated total assets
(including leaseholds and leasehold improvements and reserves against assets)
less total liabilities, including but not limited to accrued and deferred income
taxes   7.4   Interest Coverage Ratio. With respect to Borrower 1, to maintain
on a consolidated basis an Interest Coverage Ratio of at least 2.5:1.0.      
“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) EBITDA for the period of the four prior fiscal quarters ending on such date
to (b) Interest Charges for such period.       “EBITDA” means, for any period,
for Borrower 1 on a consolidated basis, an amount equal to net income for such
period plus (a) the following to the extent deducted in calculating such net
income: (i) Interest Charges for such period, (ii) the provision for Federal,
state, local and foreign income taxes payable by Borrower 1 for such period,
(iii) depreciation and amortization expense for such period, (iv) other
extraordinary losses of Borrower 1 reducing such net income which do not
represent a cash item in such period or any future period and minus (b) the
following to the extent included in calculating such net income: (i) Federal,
state, local and foreign income tax credits of Borrower 1 for such period and
(ii) all extraordinary non-cash gains and non-cash items increasing net income
for such period.       “Interest Charges” means, for any period, for Borrower 1
on a consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of Borrower 1 in connection with
borrowed money to the extent treated as interest in accordance with GAAP, and
(b) the portion of rent expense of Borrower 1 with respect to such period under
capital leases that is treated as interest in accordance with GAAP.       This
ratio will be calculated at the end of each reporting period for which the Bank
requires financial statements using the results of the twelve-month period
ending with that reporting period.

7.5 Other Debts. Not to have outstanding or incur any direct or contingent
liabilities or lease obligations (other than those to the Bank), or become
liable for the liabilities of others, without the Bank’s written consent. This
does not prohibit:

(a)   Acquiring goods, supplies, or merchandise on normal trade credit.

 



--------------------------------------------------------------------------------



 



(b)   Endorsing negotiable instruments received in the usual course of business.
  (c)   Obtaining surety bonds in the usual course of business.   (d)  
Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank.   (e)   Additional debts and lease
obligations for the acquisition of fixed assets, to the extent permitted under
Paragraph 7.6(d) of this Agreement.   (f)   Additional debts assumed in
connection with acquisitions permitted under Paragraph 7.9(b) of this Agreement.
  (g)   Additional obligations of any Borrower consisting of first mortgage
bonds or unsecured senior notes substantially similar in amount and structure to
those certain first mortgage bonds and unsecured senior notes that are
obligations of California Water Service Company (“CWSC”) and are outstanding as
of the date of this Agreement.   (h)   Operating leases entered into the
ordinary course of business.   (i)   Contingent obligations in respect of
customary indemnification and purchase price adjustment obligations incurred in
connection with asset sales permitted by this Agreement.   (j)   Contingent
liabilities granted in favor of title insurers in the ordinary course of
business.

7.6 Other Liens. Not to create, assume, or allow any security interest or lien
(including judicial liens) on property any Borrower now or later owns, except:

(a)   Liens and security interests in favor of the Bank.   (b)   Liens for taxes
not yet delinquent.   (c)   Liens outstanding on the date of this Agreement
disclosed in writing to the Bank.   (d)   Additional purchase money security
interests in assets acquired after the date of this Agreement, if the total
principal amount of debts secured by such liens does not exceed Two Million Five
Hundred Thousand Dollars ($2,500,000) at any one time for all of the Borrowers.
  (e)   Liens securing first mortgage bonds permitted under the preceding
paragraph   (f)   Landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the Borrowers.   (g)   Pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any lien imposed by
ERISA.   (h)   Deposits to secure the performance of bids, trade contracts and
leases, statutory obligations, surety bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business.   (i)
  Easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the Borrowers.   (j)   Liens securing judgments for the payment of
money not constituting an event of default hereunder or securing appeal or other
surety bonds related to such judgments.   (k)   Liens arising solely by virtue
of any statutory or common law provisions relating to banker’s liens, rights of
set-off or similar rights and remedies as to deposit accounts or other funds
maintained with a creditor depository institution.

7.7 Maintenance of Assets.

 



--------------------------------------------------------------------------------



 



(a)   Not to sell, assign, lease, transfer or otherwise dispose of any part of
any Borrower’s business or any Borrower’s assets except in the ordinary course
of such Borrower’s business and except for such dispositions as may be necessary
in connection with remedial actions taken by the Borrowers to remedy certain
Plans, as disclosed to the Bank prior to the date of this Agreement.
        .   (b)   Not to sell, assign, lease, transfer or otherwise dispose of
any assets for less than fair market value, or enter into any agreement to do
so.   (c)   Not to enter into any sale and leaseback agreement covering any of
their fixed assets.   (d)   To maintain and preserve all rights, privileges, and
franchises the Borrowers now have, except to the extent the failure to do so
could not be reasonably expected to have a material adverse effect on the
Borrowers’ business condition (financial or otherwise) or ability to repay this
credit.   (e)   To make any repairs, renewals, or replacements to keep the
Borrowers’ properties in good working condition (ordinary wear and tear
excluded).

7.8 Loans. Not to make any loans, advances or other extensions of credit to any
individual or entity, except for:

(a)   Existing extensions of credit disclosed to the Bank in writing.   (b)  
Extensions of credit to the Borrowers’ current subsidiaries.   (c)   Extensions
of credit in the nature of accounts receivable or notes receivable arising from
the sale or lease of goods or services in the ordinary course of business to
non-affiliated entities.

7.9 Additional Negative Covenants. Not to, without the Bank’s written consent:

(a)   Enter into any consolidation, merger, or other combination, or become a
partner in a partnership, a member of a joint venture, or a member of a limited
liability company.   (b)   Acquire or purchase a business or its assets for a
consideration for a consideration, including assumption of direct or contingent
debt, in excess of Ten Million Dollars ($10,000,000) in the aggregate in each
fiscal year. Before making any such acquisition, the Borrowers must obtain the
prior, effective written consent or approval of the board of directors or
equivalent governing body of the business being acquired.   (c)   Engage in any
business activities substantially different from each Borrower’s present
business.   (d)   Liquidate or dissolve any Borrower’s business.   (e)  
Voluntarily suspend any Borrower’s business for more than seven (7) days in any
thirty (365) day period.

7.10 Notices to Bank. To promptly notify the Bank in writing of:

(a)   Any lawsuit over Five Million and 00/100 Dollars ($5,000,000.00) against
any Borrower (or any guarantor).   (b)   Any substantial dispute between any
governmental authority and any Borrower (or any guarantor).   (c)   Any event of
default under this Agreement, or any event which, with notice or lapse of time
or both, would constitute an event of default.   (d)   Any material adverse
change in any Borrower’s (or any guarantor’s) business condition (financial or
otherwise), operations, properties or prospects, or ability to repay the credit.
  (e)   Any change in any Borrower’s name, legal structure, place of business,
or chief executive office if such Borrower has more than one place of business.
  (f)   Any actual contingent liabilities of any Borrower (or any guarantor),
and any such contingent liabilities which are reasonably

 



--------------------------------------------------------------------------------



 



    foreseeable, where such liabilities are in excess of Five Million and 00/100
Dollars ($5,000,000.00) in the aggregate.

7.11 General Business Insurance. To maintain insurance as is usual for the
business each Borrower is in.
7.12 Compliance with Laws. To comply with the laws (including any fictitious or
trade name statute), regulations, and orders of any government body with
authority over any Borrower’s business, except to the extent that the failure to
do so could not reasonably be expected to have a material adverse effect on the
Borrowers’ business condition (financial or otherwise) or ability to repay this
credit. The Bank shall have no obligation to make any advance to any Borrower
except in compliance with all applicable laws and regulations and the Borrowers
shall fully cooperate with the Bank in complying with all such applicable laws
and regulations.
7.13 ERISA Plans. Promptly during each year, to pay and cause any subsidiaries
to pay contributions adequate to meet at least the minimum funding standards
under ERISA with respect to each and every Plan; file each annual report
required to be filed pursuant to ERISA in connection with each Plan for each
year; and notify the Bank within ten (10) days of the occurrence of any
Reportable Event that might constitute grounds for termination of any capital
Plan by the Pension Benefit Guaranty Corporation or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Capitalized terms in this paragraph shall have the meanings
defined within ERISA.
7.14 ERISA Plans-Notices. With respect to a Plan subject to Title IV of ERISA,
to give prompt written notice to the Bank of:

(a)   The occurrence of any reportable event under Section 4043(c) of ERISA for
which the PBGC requires 30-day notice.   (b)   Any action by any Borrower or any
ERISA Affiliate to terminate or withdraw from a Plan or the filing of any notice
of intent to terminate under Section 4041 of ERISA.   (c)   The commencement of
any proceeding with respect to a Plan under Section 4042 of ERISA.

7.15 Books and Records. To maintain adequate books and records.
7.16 Audits. To allow the Bank and its agents to inspect each Borrower’s
properties and examine, audit, and make copies of books and records at any
reasonable time. If any of the Borrowers’ properties, books or records are in
the possession of a third party, the Borrowers authorize that third party to
permit the Bank or its agents to have access to perform inspections or audits
and to respond to the Bank’s requests for information concerning such
properties, books and records.
7.17 Cooperation. To take any action reasonably requested by the Bank to carry
out the intent of this Agreement.
7.18 Mandatory Prepayment; Early Termination. To immediately repay the entire
principal balance of Facility No. 1 of this Agreement, together with interest,
any fees (including any prepayment fees) and any other amounts due hereunder,
and not obtain any further credit hereunder, upon the occurrence of the
following event: Facility No. 1 of the Loan Agreement dated as of the date
hereof between CWSC and the Bank, as now in effect or as hereafter renewed,
amended, restated or superseded (the “Other Credit Facility”), terminates for
any reason, including, without limitation, termination of the Other Credit
Facility at the request of the CWSC, termination resulting from failure by the
Bank to renew the Other Credit Facility, or termination as otherwise provided
under the Other Credit Facility.
8. DEFAULT AND REMEDIES
If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrowers in default, stop making any additional
credit available to the Borrowers, and require the Borrowers to repay their
entire debt immediately and without prior notice. If an event which, with notice
or the passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled “Bankruptcy,” below, with respect to
any Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.
8.1 Failure to Pay. The Borrowers fail to make a payment of principal under this
Agreement when due, or fail to make a payment of interest, any fee or other sum
under this Agreement within five (5) days after the date when due.

 



--------------------------------------------------------------------------------



 



8.2 Other Bank Agreements. Any default occurs under any other agreement any
Borrower (or any Obligor) or any of the Borrowers’ related entities or
affiliates has with the Bank or any affiliate of the Bank. For purposes of this
Agreement, “Obligor” shall mean any guarantor or any party pledging collateral
to the Bank.
8.3 Cross-default. Any default occurs under any agreement in connection with any
credit the Borrowers (or any Obligor) or any of the Borrowers’ related entities
or affiliates has obtained from anyone else or which any Borrower (or any
Obligor) or any of the Borrowers’ related entities or affiliates has guaranteed
guaranteed in the amount of Five Million Dollars ($5,000,000) or more in the
aggregate, or any default occurs under that certain Loan Agreement dated as of
the date hereof between the Bank and CWSC, as now in effect and as hereafter
amended, restated, renewed, or superseded.
8.4 False Information. Any Borrower or any Obligor has given the Bank false or
misleading information or representations.
8.5 Bankruptcy. Any Borrower, any Obligor, or any general partner of any
Borrower or of any Obligor files a bankruptcy petition, a bankruptcy petition is
filed against any of the foregoing parties, or any Borrower, any Obligor, or any
general partner of any Borrower or of any Obligor makes a general assignment for
the benefit of creditors.
8.6 Receivers. A receiver or similar official is appointed for a substantial
portion of any Borrower’s or any Obligor’s business, or the business is
terminated, or, if any Obligor is anything other than a natural person, such
Obligor is liquidated or dissolved.
8.7 Lawsuits. Any lawsuit or lawsuits are filed on behalf of one or more trade
creditors against any Borrower or any Obligor in an aggregate amount of Five
Million and 00/100 Dollars ($5,000,000.00) or more in excess of any insurance
coverage.
8.8 Judgments. Any final judgments or arbitration awards are entered against any
Borrower or any Obligor, or any Borrower or any Obligor enters into any
settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of Ten Million and 00/100 Dollars ($10,000,000.00) or more in
excess of any insurance coverage.
8.9 Material Adverse Change. A material adverse change occurs, or is reasonably
likely to occur, in any Borrower’s (or any Obligor’s) business condition
(financial or otherwise), operations, properties or prospects, or ability to
repay the credit.
8.10 Government Action. Any government authority takes action that the Bank
believes materially adversely affects any Borrower’s or any Obligor’s financial
condition or ability to repay.
8.11 Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect, or any guarantor purports to revoke or disavow
the guaranty.
8.12 ERISA Plans. Any one or more of the following events occurs with respect to
a Plan of any Borrower subject to Title IV of ERISA, provided such event or
events could reasonably be expected, in the judgment of the Bank, to subject any
Borrower to any tax, penalty or liability (or any combination of the foregoing)
which, in the aggregate, could have a material adverse effect on the financial
condition of such Borrower:

(a)   A reportable event shall occur under Section 4043(c) of ERISA with respect
to a Plan.   (b)   Any Plan termination (or commencement of proceedings to
terminate a Plan) or the full or partial withdrawal from a Plan by any Borrower
or any ERISA Affiliate.

8.13 Other Breach Under Agreement. A default occurs under any other term or
condition of this Agreement not specifically referred to in this Article. This
includes any failure or anticipated failure by any Borrower (or any other party
named in the Covenants section) to comply with the financial covenants set forth
in this Agreement, whether such failure is evidenced by financial statements
delivered to the Bank or is otherwise known to the Borrowers or the Bank. If the
breach is capable of being remedied, the breach will not be considered an event
of default under this Agreement for a period of thirty (30) days after the date
on which the Bank gives written notice of the breach to the Borrowers.
8.14 Restrictive Covenant. Borrower 1 directly or indirectly agrees to any
arrangement whereby the ability of any of its subsidiaries to pay dividends to
Borrower 1 is restricted.

 



--------------------------------------------------------------------------------



 



9. ENFORCING THIS AGREEMENT; MISCELLANEOUS
9.1 GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.
9.2 California Law. This Agreement is governed by California law.
9.3 Successors and Assigns. This Agreement is binding on the Borrowers’ and the
Bank’s successors and assignees. The Borrowers agree that they may not assign
this Agreement without the Bank’s prior consent. The Bank may sell
participations in or assign this loan, and may exchange information about the
Borrowers (including, without limitation, any information regarding any
hazardous substances) with actual or potential participants or assignees. If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrowers.
9.4 Dispute Resolution Provision. This paragraph, including the subparagraphs
below, is referred to as the “Dispute Resolution Provision.” This Dispute
Resolution Provision is a material inducement for the parties entering into this
agreement.

(a)   This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (collectively a
“Claim”). For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of the
Bank involved in the servicing, management or administration of any obligation
described or evidenced by this agreement.   (b)   At the request of any party to
this agreement, any Claim shall be resolved by binding arbitration in accordance
with the Federal Arbitration Act (Title 9, U.S. Code) (the “Act”). The Act will
apply even though this agreement provides that it is governed by the law of a
specified state.   (c)   Arbitration proceedings will be determined in
accordance with the Act, the then-current rules and procedures for the
arbitration of financial services disputes of the American Arbitration
Association or any successor thereof (“AAA”), and the terms of this Dispute
Resolution Provision. In the event of any inconsistency, the terms of this
Dispute Resolution Provision shall control. If AAA is unwilling or unable to
(i) serve as the provider of arbitration or (ii) enforce any provision of this
arbitration clause, the Bank may designate another arbitration organization with
similar procedures to serve as the provider of arbitration.   (d)   The
arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.   (e)   The arbitrator(s) will give effect to statutes of limitation
in determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of any statutes of limitation,
the service on AAA under applicable AAA rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s), except as set forth at subparagraph (j) of this Dispute
Resolution Provision. The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this agreement.   (f)   The procedure described above
will not apply if the Claim, at the time of the proposed submission to
arbitration, arises from or relates to an obligation to the Bank secured by real
property. In this case, all of the parties to this agreement must consent to
submission of the Claim to arbitration.   (g)   To the extent any Claims are not
arbitrated, to the extent permitted by law the Claims shall be resolved in court
by a judge without a jury, except any Claims which are brought in California
state court shall be determined by judicial reference as described below.

 



--------------------------------------------------------------------------------



 



(h)   Any Claim which is not arbitrated and which is brought in California state
court will be resolved by a general reference to a referee (or a panel of
referees) as provided in California Code of Civil Procedure Section 638. The
referee (or presiding referee of the panel) shall be a retired Judge or Justice.
The referee (or panel of referees) shall be selected by mutual written agreement
of the parties. If the parties do not agree, the referee shall be selected by
the Presiding Judge of the Court (or his or her representative) as provided in
California Code of Civil Procedure Section 638 and the following related
sections. The referee shall determine all issues in accordance with existing
California law and the California rules of evidence and civil procedure. The
referee shall be empowered to enter equitable as well as legal relief, provide
all temporary or provisional remedies, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
trial, including without limitation motions for summary judgment or summary
adjudication . The award that results from the decision of the referee(s) will
be entered as a judgment in the court that appointed the referee, in accordance
with the provisions of California Code of Civil Procedure Sections 644(a) and
645. The parties reserve the right to seek appellate review of any judgment or
order, including but not limited to, orders pertaining to class certification,
to the same extent permitted in a court of law.   (i)   This Dispute Resolution
Provision does not limit the right of any party to: (i) exercise self-help
remedies, such as but not limited to, setoff; (ii) initiate judicial or
non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies. The filing of a court action is not intended to constitute a waiver of
the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration or judicial reference.   (j)   Any
arbitration, judicial reference or trial by a judge of any Claim will take place
on an individual basis without resort to any form of class or representative
action (the “Class Action Waiver”). Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court or referee and not by an arbitrator. The parties to
this Agreement acknowledge that the Class Action Waiver is material and
essential to the arbitration of any disputes between the parties and is
nonseverable from the agreement to arbitrate Claims. If the Class Action Waiver
is limited, voided or found unenforceable, then the parties’ agreement to
arbitrate shall be null and void with respect to such proceeding, subject to the
right to appeal the limitation or invalidation of the Class Action Waiver. The
Parties acknowledge and agree that under no circumstances will a class action be
arbitrated.   (k)   By agreeing to binding arbitration or judicial reference,
the parties irrevocably and voluntarily waive any right they may have to a trial
by jury as permitted by law in respect of any Claim. Furthermore, without
intending in any way to limit this Dispute Resolution Provision, to the extent
any Claim is not arbitrated or submitted to judicial reference, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury to
the extent permitted by law in respect of such Claim. This waiver of jury trial
shall remain in effect even if the Class Action Waiver is limited, voided or
found unenforceable. WHETHER THE CLAIM IS DECIDED BY ARBITRATION, BY JUDICIAL
REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

9.5 Severability; Waivers. If any part of this Agreement is not enforceable, the
rest of the Agreement may be enforced. The Bank retains all rights, even if it
makes a loan after default. If the Bank waives a default, it may enforce a later
default. Any consent or waiver under this Agreement must be in writing.
9.6 Attorneys’ Fees. The Borrowers shall reimburse the Bank for any reasonable
costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrowers under the Bankruptcy Code (Title 11, United States Code) or any
similar or successor statute, the Bank is entitled to recover costs and
reasonable attorneys’ fees incurred by the Bank related to the preservation,
protection, or enforcement of any rights of the Bank in such a case. As used in
this paragraph, “attorneys’ fees” includes the allocated costs of the Bank’s
in-house counsel.
9.7 Joint and Several Liability. This paragraph shall apply if two or more
Borrowers sign this agreement:

(a)   Each Borrower agrees that it is jointly and severally liable to the Bank
for the payment of all obligations arising under this Agreement, and that such
liability is independent of the obligations of the other Borrower(s). Each
obligation, promise, covenant, representation and warranty in this Agreement
shall be deemed to have been

 



--------------------------------------------------------------------------------



 



    made by, and be binding upon, each Borrower, unless this Agreement expressly
provides otherwise. The Bank may bring an action against any Borrower, whether
an action is brought against the other Borrower(s).   (b)   Each Borrower agrees
that any release which may be given by the Bank to the other Borrower(s) or any
guarantor will not release such Borrower from its obligations under this
Agreement.   (c)   Each Borrower waives any right to assert against the Bank any
defense, setoff, counterclaim, or claims which such Borrower may have against
the other Borrower(s) or any other party liable to the Bank for the obligations
of the Borrowers under this Agreement.   (d)   Each Borrower waives any defense
by reason of any other Borrower’s or any other person’s defense, disability, or
release from liability. The Bank can exercise its rights against each Borrower
even if any other Borrower or any other person no longer is liable because of a
statute of limitations or for other reasons.   (e)   Each Borrower agrees that
it is solely responsible for keeping itself informed as to the financial
condition of the other Borrower(s) and of all circumstances which bear upon the
risk of nonpayment. Each Borrower waives any right it may have to require the
Bank to disclose to such Borrower any information which the Bank may now or
hereafter acquire concerning the financial condition of the other
Borrower(s).   (f)   Each Borrower waives all rights to notices of default or
nonperformance by any other Borrower under this Agreement. Each Borrower further
waives all rights to notices of the existence or the creation of new
indebtedness by any other Borrower and all rights to any other notices to any
party liable on any of the credit extended under this Agreement.   (g)   The
Borrowers represent and warrant to the Bank that each will derive benefit,
directly and indirectly, from the collective administration and availability of
credit under this Agreement. The Borrowers agree that the Bank will not be
required to inquire as to the disposition by any Borrower of funds disbursed in
accordance with the terms of this Agreement.   (h)   Until all obligations of
the Borrowers to the Bank under this Agreement have been paid in full and any
commitments of the Bank or facilities provided by the Bank under this Agreement
have been terminated, each Borrower (a) waives any right of subrogation,
reimbursement, indemnification and contribution (contractual, statutory or
otherwise), including without limitation, any claim or right of subrogation
under the Bankruptcy Code (Title 11, United States Code) or any successor
statute, which such Borrower may now or hereafter have against any other
Borrower with respect to the indebtedness incurred under this Agreement;
(b) waives any right to enforce any remedy which the Bank now has or may
hereafter have against any other Borrower, and waives any benefit of, and any
right to participate in, any security now or hereafter held by the Bank.   (i)  
Each Borrower waives any right to require the Bank to proceed against any other
Borrower or any other person; proceed against or exhaust any security; or pursue
any other remedy. Further, each Borrower consents to the taking of, or failure
to take, any action which might in any manner or to any extent vary the risks of
the Borrowers under this Agreement or which, but for this provision, might
operate as a discharge of the Borrowers.

9.8 One Agreement. This Agreement and any related security or other agreements
required by this Agreement, collectively:

(a)   represent the sum of the understandings and agreements between the Bank
and the Borrowers concerning this credit;   (b)   replace any prior oral or
written agreements between the Bank and the Borrowers concerning this credit;
and   (c)   are intended by the Bank and the Borrowers as the final, complete
and exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrowers
and dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.
9.9 Indemnification. The Borrowers will indemnify and hold the Bank harmless
from any loss, liability, damages, judgments, and costs of any kind relating to
or arising directly or indirectly out of (a) this Agreement or any document

 



--------------------------------------------------------------------------------



 



required hereunder, (b) any credit extended or committed by the Bank to the
Borrowers hereunder, and (c) any litigation or proceeding related to or arising
out of this Agreement, any such document or any such credit; provided, however,
that the Borrowers shall have no such obligation to indemnify or hold the Bank
harmless to the extent such loss, liability, damages, judgments or costs result
from the gross negligence or willful misconduct of the Bank, its officers,
agents or employees. This indemnity includes but is not limited to attorneys’
fees (including the allocated cost of in-house counsel). This indemnity extends
to the Bank, its parent, subsidiaries and all of their directors, officers,
employees, agents, successors, attorneys, and assigns. This indemnity will
survive repayment of the Borrowers’ obligations to the Bank. All sums due to the
Bank hereunder shall be obligations of the Borrowers, due and payable
immediately without demand.
9.10 Notices. Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrowers, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrowers may specify from time
to time in writing. Notices and other communications shall be effective (i) if
mailed, upon the earlier of receipt or five (5) days after deposit in the U.S.
mail, first class, postage prepaid, (ii) if telecopied, when transmitted, or
(iii) if hand-delivered, by courier or otherwise (including telegram, lettergram
or mailgram), when delivered.
9.11 Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.
9.12 Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.
9.13 Prior Agreement Superseded. This Agreement supersedes the Loan Agreement
entered into as of December 23, 2004, between the Bank and the Borrowers, and
any credit outstanding thereunder shall be deemed to be outstanding under this
Agreement.
9.14 Treatment of Certain Information; Confidentiality. The Bank agrees to
maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its affiliates and to its and its affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement or any other
loan document required under or executed in connection with this Agreement or
any action or proceeding relating to this Agreement or any other loan document
required under or executed in connection with this Agreement or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Paragraph 9.14, to (i) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating the Borrowers and their obligations, (g) with the consent of the
Borrowers or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this paragraph or (y) becomes available to
the Bank or any of its affiliates on a nonconfidential basis from a source other
than the Borrowers.
For purposes of this paragraph, “Information” means all information received
from any Borrower or any of the Borrowers’ subsidiaries relating to any Borrower
or any of the Borrowers’ subsidiaries or any of their respective businesses,
other than any such information that is available to the Bank on a
nonconfidential basis prior to disclosure by any Borrower or any subsidiary of
any Borrower. Any person required to maintain the confidentiality of Information
as provided in this paragraph shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord to
its own confidential information.
The Bank acknowledges that (a) the Information may include material non-public
information concerning any Borrower or a subsidiary of any Borrower as the case
may be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable law, including United States federal
and state securities laws.

 



--------------------------------------------------------------------------------



 



                 
Borrower:
      Bank:        
 
                California Water Service Group   Bank of America, N.A.
 
               
By:
  /s/   By:   /s/    
 
               
 
  Martin Kropelnicki, Vice President, Chief Financial Officer and Treasurer    
  John C. Plecque, Senior Vice President    
 
               
Borrower:
               
 
                CWS Utility Services            
 
               
By:
  /s/            
 
               
 
  Martin Kropelnicki, Vice President, Chief Financial Officer and Treasurer    
       
 
               
Borrower:
               
 
                New Mexico Water Service Company            
 
               
By:
  /s/            
 
               
 
  Martin Kropelnicki, Vice President, Chief Financial Officer and Treasurer    
       
 
               
Borrower:
               
 
                Washington Water Service Company            
 
               
By:
  /s/            
 
               
 
  Martin Kropelnicki, Vice President, Chief Financial Officer and Treasurer    
       
 
               
Borrower:
               
 
                Hawaii Water Service Company, Inc.            
 
               
By:
  /s/            
 
               
 
  Martin Kropelnicki, Vice President, Chief Financial Officer and Treasurer    
       

     
Address where notices to the Borrowers are to be sent:
  Address where notices to the Bank are to be sent:
 
   
1720 North First Street
  Pasadena — Attn: Notice Desk
San Jose, CA 95112
  CA9-702-05-71
101 S. Marengo Avenue, 5th Floor
   
Pasadena, CA 91101-2428
   

Affiliate Sharing Notice. Notice to Individual Borrowers, Guarantors and
Pledgors (“Obligors”): From time to time Bank of America, N.A. (the “Bank”) may
share information about the Obligor’s experience with Bank of America
Corporation (or any successor company) and its subsidiaries and affiliated
companies (the “Affiliates”). The Bank may also share with the Affiliates
credit-related information contained in any applications, from credit reports
and information it may obtain about the Obligor from outside sources. If the
Obligor is an individual, the Obligor may instruct the Bank not to share this
information with the Affiliates. The Obligor can make this election by
(1) calling the Bank at 1.888.341.5000, (2) visiting the Bank online at
www.bankofamerica.com, selecting “Privacy & Security,” and then selecting “Set
Your Privacy Preferences,” or (3) contacting the Obligor’s client manager or
local banking center. To help the Bank complete the Obligor’s request, the
Obligor should include the Obligor’s name, address, phone number, account
number(s) and social security number. If the Obligor makes this election,
certain products or services may not be made available to the Obligor. This
request will apply to information from applications, consumer reports and other
outside sources only, and may take six to eight weeks to be fully effective.
Through the normal course of doing business, including servicing the Obligor’s
accounts and better serving the Obligor’s financial needs, the Bank will
continue to share transaction and account experience information, as well as
other general information among the Affiliates. The Bank may change this policy
from time to time. Visit our website, www.bankofamerica.com, for the latest
policy.
USA Patriot Act Notice. Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account or obtains a loan. The Bank will ask for each Borrower’s legal name,
address, tax ID number or social security number and other identifying
information. The Bank may also ask for additional information or documentation
or take other actions reasonably necessary to verify the identity of the
Borrowers, guarantors or other related persons.

 